Citation Nr: 1733981	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  04-23 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Appellant contends that her deceased spouse had active service during World War II.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines, which denied reopening a claim for entitlement to VA death benefits, finding that new and material evidence had not been submitted.

In May 2006 and June 2009, the Board remanded the appeal for development.  In January 2012, the Board reopened the claim and remanded it for further development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks entitlement to VA death benefits based on her deceased spouse's service during World War II.  She asserts her husband had qualifying service.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Appellant is afforded every possible consideration.

In June 2009, the Board remanded the claim for development, specifically, for review by the National Personnel Records Center (NPRC) of the hard copy documents submitted by the Appellant to determine whether the Appellant's spouse had qualifying service. 

In an August 2009 memorandum (memo), a finding was made that the Appellant's deceased spouse had verified Guerrilla service based on all documents of record.  The Board notes that the memo was erroneously attributed to the JSRRC in the January 2012 Board remand.  The August 2009 memo was actually written by a veterans service representative (VSR) on the VA JSRRC team, and it is not an official document from the JSRRC.  

Subsequently, an additional request was sent to the NRPC, and in a November 2010 request for information, the NPRC endorsed that the Appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

As discussed in the January 2012 Board remand, the findings of the NPRC and the VSR are in direct contradiction with each other, and additional clarification was requested in a January 2012 remand.  

In July 2012, a request for verification of service was made, and in October 2012, the NPRC again indicated that the Appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

During the course of this appeal, the United States Court of Appeals for Veterans Claims (Court) in Tagupa v. McDonald, 27 Vet. App. 95 (2014) held that the NPRC, as an agency of the National Archives and Records Administration (NARA), did not constitute a "service department" for purposes of verifying service under 38 C.F.R. § 3.203 (c).  The Court found that although the Department of the Army transferred responsibility for providing "reference services" on the collection of Philippine Army files to the NARA pursuant to a Memorandum of Agreement (MOA), it was unclear whether the MOA also authorized the NARA to make administrative determinations verifying service.  The Court held that because the language of the MOA was ambiguous on this issue, it could not find that the Department of the Army delegated its statutory duty to make administrative determinations verifying service to the NARA.  Thus, the Court held that section 3.203 required verification of service from the relevant service department itself, instead of the NPRC, and therefore remanded the matter for VA to seek verification of service directly from the Department of the Army.

Of note, the RO has associated with the claims file a newly executed January 2016 MOA between the NARA and the Department of the Army for the NPRC/NARA to verify service for individuals that performed duty for the Philippine Commonwealth Army.  The Board notes that the MOA of record was signed and made effective in 2016, after the requests to the NPRC were made in this Appellant's case.  It is unclear whether the new MOA can be applied retroactively to previous requests for verification.  

Furthermore, the new MOA indicates that if records in the Philippine Army Files showed a favorable or unfavorable U.S. Army determination concerning personnel status, then NARA would respond to the requestor but must provide the basis for the determination contained in the files and provide releasable copies of responsive records.  See 2016 MOA, Section 5a(1)(a).  If the records did not show a favorable or unfavorable U.S. Army determination, NARA would forward the inquiry to the Adjutant General, U.S. Army Human Resources Command, with research results and copies of records and draft correspondence.  See 2016 MOA, Section 5a(1)(b).  The MOA also indicated that the Department of the Army would respond to inquiries concerning personnel status where the U.S. Army did not make a determination.  See 2016 MOA, Section 5b(2).

Here, the claims file does not contain a direct response from the Department of the Army.  Indeed, the only pertinent findings associated with the file to date were issued by NPRC.  Therefore, the Board finds this claim must be remanded for compliance with the responsibilities outlined in the 2016 MOA.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Army and request verification of the Appellant's deceased spouse's service, directly from the Department of the Army, as indicated in the 2016 MOA, Section 5b(2).  Please note that a prior response directly from the Department of the Army or from the Adjutant General, U.S. Army Human Resources Command, is not of record.

Provide the Department of the Army with copies of any relevant records in the claims file in connection with this request.  The request should include all dates reported for the claimed service and any unit in which the Appellant's spouse is claimed to have served.  

The Department of the Army's response must be added to the claims file.  

2.  If the Department of the Army's determination regarding the foregoing is unfavorable, NPRC must provide the basis for the determination contained in the files and provide releasable copies of responsive records, as indicated in the 2016 MOA.  See 2016 MOA, 5a(1)(a).  

3.  If the Department of the Army is unable to make a determination, NARA should forward the inquiry to the Adjutant General, U.S. Army Human Resources Command, with research results and copies of records and draft correspondence, as indicated in the 2016 MOA.  See 2016 MOA, 5a(1)(b).

4.  After all of the above actions have been completed, readjudicate the claim.  If the claim remains denied, issue to the Appellant a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

